Citation Nr: 1538835	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for a back condition, prior to May 25, 2010. 

2. Entitlement to an increased rating for a back condition, from May 25, 2010. 

3. Entitlement to service connection for bronchial asthma, as due to contaminated drinking water at Camp Lejeune, North Carolina. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1980 to April 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA). In April 2006, the RO denied the Veteran's claim for an increased (compensable) rating for his service-connected back condition. Subsequently, in December 2008, the RO denied the Veteran's claim for service connection for asthma. 

The Board notes that in the Veteran's April 2010 substantive appeal (VA Form 9), the Veteran raised a claim for TDIU. The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a Veteran, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). ("... if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.") The Board has therefore added a TDIU claim to the issues on appeal. Further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to an increased rating for a back condition, from May 25, 2010, entitlement to service connection for asthma, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

For the relevant period prior to May 25, 2010, the Veteran's service-connected back condition manifested with symptoms of pain, stiffness, and weakness, with flexion limited to 70 degrees, and a combined range of motion of 130 degree. The Veteran, however, suffered from spasms and/or guarding, severe enough to result in an abnormal gait or abnormal spinal contour, as well as flare-ups and severe pain in his back that result in severe functional loss and further limitation of motion. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 40 percent for a back condition, prior to May 25, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (DC) (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Back Condition, Prior to May 25, 2010

The Veteran contends that his currently diagnosed back condition is far worse than that represented by his current noncompensable disability rating. Specifically, the Veteran contends that he suffers from constant pain, spasms, stiffness, weakness and flare-ups, along with a diminished range of motion. A close review of the evidence of record, to include VA and private treatment records and VA Compensation and Pension (C&P) examinations, reveal that the Veteran suffers not only from diminished range of motion, but also back spasms, severe enough to result in an abnormal gait or abnormal spinal contour. Additionally, the evidence also demonstrates that the Veteran suffers from severe flare-ups that cause further limitations of motion and functional loss, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the Board finds that such symptoms warrants a higher rating under the appropriate diagnostic code, and an increased rating of 40 percent, for his back condition must be granted. 
Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71(a), DC 5235-5242. Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. Id. Note (1).

The Veteran has been afforded three VA Compensation and Pension (C&P) medical examinations for his back disability in January 2006, April 2007, and May 2010. A review of the examinations reveals a disability picture that, at worst, warrants a 20 percent disability rating under Diagnostic Code 5242. However, as will be explained below, competent and credible lay evidence of pain and flare-ups of the Veteran's back condition compels the Board to find that an increase in the Veteran's disability rating to the next applicable rating of 40 percent is warranted.  DeLuca, supra.

In January 2006, the Veteran was afforded his first C&P examination for his claim for increased rating for his service-connected back condition. During the examination, the Veteran reported that he suffered from severe spasms, limited motion, abnormal gait, constant pain, and flare-ups. Upon physical examination, the examiner noted range of motion was limited to 43 degrees of flexion and a combined range of motion of 130 degrees, however, upon repetitive motion, the Veteran's suffered additional limitation in his range of motion due to pain. The examiner also noted the Veteran suffered from severe spasms and guarding, as well as a slow antalgic gait. The VA examiner ultimately diagnosed the Veteran with chronic lumbosacral strain and a herniated disc at L5-S1. The examiner noted no indication of ankylosis. 

In April 2007, the Veteran was afforded another C&P examination regarding his increased rating claim. Upon examination the Veteran expressed that he suffered from decreased motion, fatigue, stiffness, weakness, constant pain and spasms. Additionally, the Veteran described that he suffered from severe flare-ups 4-5 times a week that could last up to hours at a time. Specifically, the Veteran claims that during these flare-ups he is essentially immobilized and has to rest in a comfortable position, like a bed of a sofa, until the pain subsides. On examination the examiner noted that the Veteran's spasms/localized tenderness/guarding, were severe enough to be responsible for an abnormal gait/spinal contour. Indeed, physical examination showed positive for abnormal spinal curvatures. 

However, during the examination, actual range of motion testing was not possible and was not conducted. Nonetheless, based on the Veteran's medical history, the examiner diagnosed the Veteran with chronic lumbosacral strain, degenerative disc disease, and bilateral lumbar radiculopathy. Finally, the examiner noted that such conditions prevent the Veteran from daily activities such as chores, shopping exercise, sports, and recreation, and severely impedes activities such as bathing, feeding and grooming. 

Finally, the Veteran was afforded his most recent and last VA C&P examination in May 2010. During that examination the Veteran asserted much of the same symptoms of his back condition including, most significantly, severe pain and flare-ups. On examination, the Veteran's range of motion was limited to 70 degrees of flexion with a combined range of motion of 130 degrees, with no changes on repetitive testing. The examiner noted symptoms of spasms, localized tenderness, and pain on motion; such manifestations were noted to be severe enough to cause an abnormal gait of abnormal spinal contour.  Indeed, the Veteran was noted to be suffering from lumbar flattening. 

The May 2010 examiner finally diagnosed the Veteran with lumbosacral strain, disc protrusion, ostephyte, muscle spasms, and small hemangioma. The examiner did indicate that the Veteran suffered from IVDS, and noted that the Veteran suffered from several incapacitating episodes in the past year, without distinguishing duration of such episodes. Overall, the VA examiner noted that the Veteran's back condition caused severe functional effect, if not prevents, daily activities for the Veteran to include chores, shopping, exercise and recreation, as well as prevents him from obtaining and maintaining gainful employment. 

Most significant, however, is the Veteran's report of flare-ups and pain to the examiner. During the examination, the Veteran noted that he suffered from severe flare-ups on a weekly basis that caused a decrease in his motion and ambulation, and may last for hours. The Veteran describes these flare-ups in similar manner as prior examinations, and notes that they are alleviated by rest and medication. Likewise, the Veteran is limited in walking and sitting by his pain and flare-ups, reporting that he can only walk a few yards before increased pain. 

The Veteran is currently rated at 0 percent, or a noncompensable rating, for his back condition. As discussed above a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71(a), DC 5237.

The Board notes that the Veteran's back condition, throughout the relevant time period, unequivocally warrants this rating. Specifically, the Board notes that in his earlier examination, in January 2006, the Veteran's range of motion was limited to only 43 degrees of flexion, which warrants a 20 percent rating. While his later, May 2010, examination showed a flexion above 60 and combined range of motion in excess of 130, the examiner noted that the Veteran's spasms and tenderness was severe enough to cause an abnormal gait or spinal contour. As such, the Board finds that throughout the relevant period the pervasive medical evidence shows that the Veteran's condition warrants at least a 20 percent rating under the appropriate diagnostic code. Id.   

The Veteran's objective symptoms, however, do not warrant a disability rating of 40 percent. As discussed above, for such a rating, the evidence of record must demonstrate forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. The Board finds that there is no evidence of record that the Veteran's current condition meets the aforementioned criteria under the General Ratings Formula. The Board notes, that at its worst, the Veteran's forward flexion is 43 degrees, with no evidence of ankylosis. See January 2006 VA C&P Examination. Therefore, under the General Rating Formula, the Board finds that the Veteran's back condition does not warrant a 40 percent disability rating. 
  
However, notwithstanding the objective results of the various VA examinations, the Board finds that there is credible and competent evidence of record that warrants a finding that the Veteran suffers from additional functional loss due to pain and flare-ups, as contemplated under DeLuca. 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59. As explained above, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less than normal movement, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing. The Board finds that the evidence laid out above, along with the treatment records and examinations, demonstrates a further diminished disability picture due to pain and flare-ups, and that the next applicable rating of 40 percent is warranted for the Veteran's back disability. 

The Board specifically notes that there is ample evidence in the Veteran's treatment records and VA examinations that show that the Veteran suffers from severe flare-ups and pain in his back. During his earlier examinations in 2006, the examiner noted that the flare-ups could get so bad that the Veteran is nearly incapacitated and cannot do any movement until the pain subsides. Similarly, in the his most recent examination, the May 2010 examiner noted that the Veteran's weekly flare-ups is only alleviated through rest, with medication offering little-moderate relief. The Board finds that a review of the competent medical evidence shows that the Veteran suffers from [additional] functional loss due to his flare-ups and pain. While none of the VA examiners objectively quantified the Veteran's limitations during flare-ups, the Board finds that the evidence demonstrates that the Veteran's condition at least warrants the next applicable rating. Consequently, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record shows additional functional loss as contemplated under DeLuca, and an increased rating to 40 percent, but not higher, under Diagnostic Code 5237 is warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

A higher rating in excess of 40 percent is not warranted under the IVDS Formula because the competent evidence does not show that the Veteran's back condition of the lumbar spine is productive of incapacitating episodes having a total duration of at least six weeks per year. Similarly, there is affirmative evidence against the finding of ankylosis of the Veteran's spine. Thus, the criteria for a higher rating in excess of 40 percent for the service-connected lumbar spine disorder are not met pursuant to Diagnostic Code 5237.

Finally, the Board acknowledges that the Veteran's record does indicate that the Veteran did (re)injure his back in an elevator accident years after he left service, in 1998. The record does indicate that his herniated disc, may be the result of this post-service injury. In a March 2006 VA medical opinion, a VA examiner, after reviewing the Veteran's medical records opined that this interceding injury was the cause of his disc protrusion and that such condition was not due to the Veteran's service-connected back condition. However, in that same opinion, that VA examiner noted that such symptoms cannot be separated. As such, the Board notes that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). Here, the overall evidence, to include the March 2006 opinion, does not indicate that it is possible to distinguish the symptoms from the Veteran's service-connected back condition. Accordingly, the Board must consider all such symptoms as part of the Veteran's service-connected condition. Id. Therefore, in doing so, the Veteran's condition is manifested by symptoms more closely described by a rating of 40 percent, and the Veteran's claim for an increased rating must be granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5258, 5260, 5261. Accordingly, the severity, frequency and kind of symptoms, the Veteran's back condition manifests are contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his back condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

ORDER

Entitlement to an increased rating of 40 percent for a back condition, prior to May 25, 2010, is granted. 





REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Increase Rating - Back Condition, From May 25, 2010

The Veteran was afforded his most recent VA C&P examination for his claim for increased rating for his back condition in May 2010, more than five years ago. The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, further allegations of a diminishing/ changing condition regarding the Veteran's diagnosed back condition have been set forth by the Veteran since that examination. Specifically, the Veteran has asserted that his back condition causes him far greater functional disability than that assessed by the VA examiner in 2010.

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only is this last examination remote, but the examination may no longer reflect the Veteran's current level of disability regarding his back condition. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his back. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection - Asthma 

With regards to the Veteran's claim of service connection for asthma, the VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefit Administration (VBA) Fast Letter 11-03 (January 11, 2011). 

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (Revised) (November 29, 2011). Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period. Id. 

The National Academy of Science: National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009. This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure. These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodisplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B. The list of 14 diseases in this NRC report is not an exhaustive list, however.  Indeed, in 2015, a review of this this publication was published that identified a number of additional diseases and conditions that may have suggestive connection to such exposure to the contaminated waters at Camp Lejeune, to include asthma. See "Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation," Committee on the Review of Clinical Guidance for the Care of Health Conditions Identified by the Camp Lejeune Legislation; Board on the Health of Select Populations; Institute of Medicine (2015), Pg. 15. 

The Board notes that while the Veteran's service treatment record (STRs) do not indicate any in-service symptoms or diagnosis of asthma, the Veteran's service record does show that he was stationed at Camp Lejeune, North Carolina, during the relevant period in which there was possible exposure to contaminated water. See DD-214. Therefore, in light of the new finding by the National Academy of Science, noted above, the Veteran must be afforded an examination with regard to this claimed condition. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

TDIU 

Remand is also required regarding the claim of entitlement to TDIU. As indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim. See Rice, supra. The Board, however, finds that this issue should be considered by the RO/AMC in the first instance. Also, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice for TDIU and request that he complete a VA Form 21-8940.  

2. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back condition and asthma that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.  

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. Once the above has been accomplished, the RO should provide the Veteran with a new examination by an appropriate VA examiner to ascertain the nature and severity of his back condition, to include a current diagnosis. 

The examiner should specifically address whether there is any additional loss of function upon repetitive motion, due to factors such as pain, weakness, fatigability, and lose of endurance. If so, the examiner should indicate the extent of such loss of function, in degrees. Further, the examiner should estimate any additional loss of function during period of flare-ups of pain, as contemplated under Deluca.

With regards to the Veteran's claim of service connection for asthma, the RO should provide the Veteran with a VA C&P examination from an appropriate physician to ascertain the nature and etiology of his asthma, addressing whether the Veteran's condition is related to, or was caused by any incident of his military service.

To this end, the VA examiner is asked to specifically speak to the exposure to contaminated water while stationed at Camp Lejeune, North Carolina, which is conceded by the VA. In particular the examiner must address any connection such exposure has to his current diagnoses of asthma, as suggested by the recent study by the National Academy of Science, cited in this remand. The examiner should reconcile any opinion with all other clinical evidence of record, in particular addressing the findings in the following:  

"Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation" Committee on the Review of Clinical Guidance for the Care of Health Conditions Identified by the Camp Lejeune Legislation; Board on the Health of Select Populations; Institute of Medicine (2015).  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim regarding the Veteran's increased rating for a back condition, service connection for asthma, and his claim for TDIU, respectively. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


